MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        Dec 18 2017, 11:09 am

regarded as precedent or cited before any                                          CLERK
                                                                               Indiana Supreme Court
court except for the purpose of establishing                                      Court of Appeals
                                                                                    and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer G. Schlegelmilch                               Curtis T. Hill, Jr.
Lawrence County                                         Attorney General of Indiana
Public Defender Agency
                                                        Katherine Cooper
Bedford, Indiana                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Matter of D.A. a                             December 18, 2017
Child Alleged to be a Delinquent                        Court of Appeals Case No.
Child,                                                  47A01-1705-JV-1109
Appellant-Respondent,                                   Appeal from the Lawrence Circuit
                                                        Court
        v.                                              The Honorable Andrea McCord,
                                                        Judge
State of Indiana,                                       Trial Court Cause No.
Appellee-Petitioner.                                    47C01-1608-JD-266




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 47A01-1705-JV-1109| December 18, 2017           Page 1 of 5
                                          Case Summary
[1]   Appellant-Respondent D.A. was adjudicated to be a delinquent child for

      committing what would be Class A misdemeanor criminal trespass if

      committed by an adult. The juvenile court, following a hearing, ordered D.A.

      to pay restitution. D.A. argues that the trial court abused its discretion when it

      found that he had the ability to pay restitution. Concluding there is sufficient

      evidence, we affirm.



                            Facts and Procedural History
[2]   On January 23, 2017, D.A. admitted to the allegations that formed the basis for

      an act that would be Class A misdemeanor criminal trespass if committed by an

      adult, and the State dismissed the allegations that formed the basis for an act

      that would be Level 6 felony auto theft if committed by an adult. On April 20,

      2017, the juvenile court held a restitution hearing in which Shelby Pritchett

      testified that her car had been stolen and that items from her vehicle were

      missing when her vehicle was returned to her. According to Pritchett’s

      testimony, the missing items consisted of CDs, shoes, a phone charger, and

      various charms and trinkets. The State also presented evidence that it would

      cost Pritchett $363 to replace the missing items.


[3]   D.A. also testified during the hearing. In his testimony, D.A. told the juvenile

      court that he was sixteen years old and lived at the Jackson County Juvenile

      Home. D.A. stated that he did not have a job, was completing his GED, and


      Court of Appeals of Indiana | Memorandum Decision 47A01-1705-JV-1109| December 18, 2017   Page 2 of 5
      expected to take the GED test in four or five months. D.A. further testified that

      he did not own any property in the form of bank accounts, a vehicle, a house,

      jewelry, or stocks and bonds. After hearing the evidence, the juvenile court

      ordered D.A. to pay restitution in the amount of $363.



                                    Discussion and Decision
[4]   D.A. raises the following restated issue on appeal: whether the juvenile court

      abused its discretion when it ordered him to pay restitution.1 Specifically, D.A.

      asserts that the evidence did not show that he had an ability to pay the

      restitution. An order of restitution is a matter well within the juvenile court’s

      discretion. T.C. v. State, 839 N.E.2d 1222, 1225 (Ind. Ct. App. 2005). An abuse

      of discretion occurs when the juvenile court’s action is clearly erroneous and

      against the logic and effect of the facts and circumstances before the court, or

      the reasonable, probable, and actual deductions to be drawn therefrom. C.C. v.

      State, 831 N.E.2d 215, 217 (Ind. Ct. App. 2005).


[5]   Indiana Code § 31-37-19-5(b)(4) provides that the trial court may order a

      juvenile delinquent to pay restitution if the victim provides reasonable evidence

      of the victim’s loss, which the child may challenge at the dispositional hearing.

      “Unlike Indiana Code Section 35-38-2-2.3, which governs restitution in the




      1
       D.A. also argues for the first time on appeal that the victim’s loss was not a result of his criminal trespass.
      See Indiana Code § 35-50-5-3(a). He did not raise this issue at the juvenile court thereby waiving it for
      appellate review. See Veerkamp v. State, 7 N.E.3d 390, 395 (Ind. Ct. App. 2014).

      Court of Appeals of Indiana | Memorandum Decision 47A01-1705-JV-1109| December 18, 2017                Page 3 of 5
      context of adult offenders, there is no express statutory requirement that the

      trial court inquire whether a juvenile offender has the ability to pay before

      ordering restitution.” T.C., 839 N.E.2d at 1224. However, this court has held

      that “equal protection and fundamental fairness concerns require that a juvenile

      court must inquire into a juvenile’s ability to pay before the court can order

      restitution as a condition of probation.” M.L. v. State, 838 N.E.2d 525, 527

      (Ind. Ct. App. 2005).


[6]   Here, the juvenile court did inquire into D.A.’s ability to pay during a hearing.

      After hearing all of the evidence, including D.A.’s own testimony, the juvenile

      court made specific findings with respect to D.A.’s ability to pay:


              [T]his child is a member and participant in the Juvenile Problem
              Solving Court. This child will be on probation for a lengthy
              period of time. This Court monitors this child’s progress on a
              weekly basis at Problem Solving Court staffing. The Court is
              aware of where this child has been placed because this court
              placed this child there. This court is also aware that this child
              has been ordered to find a job while he’s in the Jackson County
              Group Home. So, I’m not ordering this child to pay the three-
              hundred-and-sixty-three dollars ($363.00) right now, but I am
              certainly ordering him to find a job and pay the three-hundred-
              and-sixty-three dollars ($363.00) in restitution before he is done
              with probation and that is a condition of his probation.


      Tr. Vol. II p. 17.


[7]   In fact, at the time of the hearing, D.A. testified that he was in the process of

      applying for jobs. Furthermore, D.A. did not present any evidence that he

      suffered from any physical, mental, or emotional disability that would prevent

      Court of Appeals of Indiana | Memorandum Decision 47A01-1705-JV-1109| December 18, 2017   Page 4 of 5
      him from obtaining employment. Based on all of the evidence presented during

      the hearing, there was sufficient evidence for the trial to conclude that D.A. had

      an ability to pay. Consequently, the juvenile court did not abuse its discretion

      when it found that D.A. had an ability to pay the restitution.


[8]   The judgment of the juvenile court is affirmed.


      Riley, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 47A01-1705-JV-1109| December 18, 2017   Page 5 of 5